Citation Nr: 0604323	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-35 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to January 31, 1990, 
for Survivors and Dependents Educational Assistance (DEA) 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the benefit sought on appeal.  
The appellant, the daughter of a veteran who had active 
service from August 1952 to August 1982 and who died in 
June 1986, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant filed an initial claim for Chapter 35 
educational assistance in January 1991.  

3.  In March 1991, the appellant was notified of the decision 
to grant Chapter 35 educational assistance effective 
January 31, 1990, as well as her appellate rights with 
respect to that decision.

4.  An unappealed March 1995 BVA decision denied the 
appellant's claim for an extension of her delimiting date and 
found that the appellant was entitled to Chapter 35 
educational assistance between January 31, 1990, and June 26, 
1994.

5.  Claims for equitable relief filed on behalf of the 
appellant were denied in January 1996, September 1996, and 
March 2000. 

6.  The appellant first filed an application for Chapter 35 
educational assistance prior to November 1, 2000, and this 
application was not pending as of November 1, 2000, and she 
had exhausted available administrative and judicial remedies 
with respect to that application prior to November 1, 2000.  


CONCLUSION OF LAW

The requirements for an effective date prior to January 31, 
1990, for Survivors and Dependents Educational Assistance 
under Chapter 35, Title 38, United States Code, have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5108, 5113, 7103, 7104 
(West 2002); 38 C.F.R. §§ 3.104, 3.159, 20.1100, 
21.1029-21.1032, 21.3041 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  

In this regard, the Board observes that the record on appeal 
does not reflect that the appellant was notified of the VCAA 
as required by 38 U.S.C.A. § 5103(a).  However, such notice 
is not required in this case because the Board finds that it 
is the law in this case, and not the evidence, that is 
dispositive.  In such situations, an opinion from the VA 
General Counsel has held that the VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim, or required to develop evidence to 
substantiate a claim, where the claim cannot be substantiated 
because there is no legal basis for the claim, or because the 
undisputed facts render the claimant ineligible for the 
claimed benefit.   See VAOPGCPREC 5-2004 (June 23, 2004).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has held that, where there is an error in the 
VCAA notice, or in this case, the absence of the VCAA notice, 
there is no prejudice to a claimant as a result of the error, 
if the benefit sought could not possibly have been awarded as 
a matter of law.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 116 (2005) ("This Court has held that an error is 
nonprejudicial where the benefit sought could not possibly 
have been awarded as a matter of law.")  Therefore, the Board 
finds that no further action is necessary with respect to the 
VCAA since it is the law, and not the evidence, that is 
dispositive in this case.  

Furthermore, VA educational programs have their own 
provisions that address notification and assistance.  For 
example, under 38 C.F.R. § 21.1031(b), "[i]f a formal claim 
for educational assistance is complete, or VA requires 
additional information or evidence to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
the time limit provision of § 21.1032(a)."  In this case, the 
relevant and probative evidence consists of information 
regarding the date of the appellant's claim for Chapter 35 
educational assistance and the dates of subsequent 
adjudicative actions in connection with that claim.  That 
evidence is associated with the claims file.  As such, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained.

The basic facts in this case are not in dispute.  Information 
of record, including that obtained from the March 1995 BVA 
decision, reflects that the veteran died in June 1986 and 
that at the time of his death, he was not permanently and 
totally disabled due to his service-connected disability.  
After the RO denied the veteran's surviving spouse's claim 
for Dependency and Indemnity Compensation, that decision was 
appealed to the BVA, and in a decision dated in August 1990, 
the Board determined that the veteran's death was service 
connected, and his surviving spouse was awarded Dependency 
and Indemnity Compensation from 1986.  The record also 
reflects that the appellant was 18 years of age on the date 
of the veteran's death.  

In January 1991, the appellant applied for educational 
assistance under Chapter 35, Title 38, United States Code.  
In a letter to the appellant, dated in March 1991, the 
appellant was informed that she had been awarded educational 
assistance effective January 31, 1990, and that her remaining 
entitlement was 33 months and 12 days if used prior to 
June 26, 1994.  That letter also notified the appellant of 
her appellate rights.  The appellant expressed disagreement 
with the delimiting date for use of her Chapter 35 
educational assistance, and contended that the date should be 
beyond June 26, 1994.  In a decision dated in March 1995, the 
Board concluded that the appellant was not entitled to 
educational assistance benefits under Chapter 35, Title 38, 
United States Code, after June 26, 1994.  The Board's 
Findings of Fact in the March 1995 decision indicated that 
the appellant had applied for educational assistance in 
January 1991, and had been awarded such assistance from 
January 1990.  The appellant did not appeal the March 1995 
decision to the Court.

Subsequent to the Board's March 1995 decision the appellant's 
representative submitted four claims for equitable relief.  
Those claims were denied in January 1996 by the VA 
Undersecretary of Benefits; in September 1996 by the VA 
General Counsel; in March 2000 by the Director of the VA 
Education Service; and in July 2001 by the Acting Director of 
the VA Education Service.  

In December 2000 the appellant filed a claim for an effective 
date prior to January 31, 1990, for the award of VA 
Educational Assistance.  That claim made reference to 
Section 113 of Public Law 106-419, which amended 38 U.S.C.A. 
§ 5113.  It was asserted that the change in the law removed 
the restriction of limiting payments to one year prior to the 
date of application, and noted that the amendments made by 
the Public Law applied to applications that were either 
pending at the time of enactment, or had not exhausted 
available administrative and judicial remedies.  It was noted 
that at the time of the enactment of the legislation, the 
appellant had a claim for equitable relief pending, and that 
as of the date of the December 2000 claim for an earlier 
effective date, no decision had been rendered with respect to 
that request for equitable relief.  Subsequently, as 
indicated above, a July 2001 decision from the Acting 
Director of the VA Education Service denied the claim 
referred to in the December 2000 claim for an earlier 
effective date.  

The appellant and her representative do not appear to dispute 
that prior to the enactment of Section 113 of Public Law 
106-419, that was effective November 1, 2000, the law 
provided for only a one-year period of retroactive benefits 
based on the appellant's January 1991 application.  In 
essence, that the RO's March 1991 decision awarding the 
appellant educational assistance based on her original 
January 1991 application was correct.  It was only the 
amendment to 38 U.S.C.A. § 5113 enacted by Public Law 
106-419, that they argue provides for an award of educational 
assistance prior to March 1990. 

Under VA laws and regulations a decision of a duly 
constituted rating agency, or other agency of original 
jurisdiction, shall be final and binding on all field offices 
of the VA as to conclusions based on the evidence on file at 
the time the VA issues written notification of the decision.  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities.  38 C.F.R. § 3.104(a).  In addition, 
unless the Chairman of the BVA orders reconsideration, and 
with limited exceptions not relevant here, all Board 
decisions are final on the date stamped on the face of the 
decision.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. 
§ 21.1100(a)  

Therefore, the Board finds that the March 1991 decision 
granting the appellant educational assistance effective 
January 31, 1990, is final since the appellant did not 
initiate an appeal of the effective date within one year of 
being notified of that decision.  Further, the Board's 
March 1995 decision which determined that the appellant was 
not entitled to educational assistance beyond June 26, 1994, 
also represented a final decision, in the absence of an 
appeal to the Court.  Both the RO's March 1991 decision and 
the Board's March 1995 decision represented final decisions 
on the appellant's original January 1991 claim for VA 
educational assistance.

A review of Section 113 of Public Law 106-419, referred to be 
the appellant, is applicable to applications first made and 
received on or after the date of the enactment of the act, 
specifically November 1, 2000.  Therefore, the appellant's 
December 2002 application for an earlier effective date for 
VA educational assistance at issue in this appeal did not 
represent her first application for VA educational 
assistance, and was filed after the decisions regarding the 
effective date and the delimiting date regarding her original 
January 1991 educational assistance claim had become final.  
In such circumstances, new and material evidence would be 
necessary, 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a), but even 
were new and material evidence submitted to reopen the 
previously denied claim, the effective date would have been 
the date of the December 2002 claim.  See 38 C.F.R. 
§ 3.400(q)(1)(ii), (r); see also 38 U.S.C.A. § 5113(a) 
(Effective dates relating to awards under Chapter 35 shall, 
to the extent feasible, correspond to the effective dates 
relating to awards of disability compensation.)  Therefore, 
the Board finds that the amendments to 38 U.S.C.A. § 5113, 
enacted by Section 113 of Public Law 106-419, are not 
applicable in the appellant's case because her first 
application for Chapter 35 benefits was made prior to the 
enactment of that Public Law and was not pending with the VA, 
since final decisions had been rendered with respect to the 
effective date and the delimiting date of the educational 
assistance award. 

The appellant's representative has postulated a novel theory 
that because there was a fourth claim for equitable relief 
pending November 1, 2000, the effective date of the 
amendments to 38 U.S.C.A. § 5113 made by Public Law 106-419, 
the appellant had not exhausted her available administrative 
and judicial remedies.  However, the Board believes that this 
theory of entitlement has no merit, given the nature of the 
benefits and relief sought.  Simply put, the appellant had 
availed herself of the available administrative and judicial 
remedies in connection with her first application for VA 
educational assistance when she declined to appeal the 
effective date assigned by the RO in March 1991, or appeal 
the Board's March 1995 decision concerning the delimiting 
date to the Court.  

As for the claim for equitable relief constituting an 
available administrative remedy, the Board finds that a claim 
for equitable relief does not constitute an available 
administrative remedy in connection with the claim for VA 
educational benefits.  The Court has explained that the 
authority for decisions on VA benefits arises from 
38 U.S.C.A. § 511, whereas the authority for equitable relief 
is derived from 38 U.S.C.A. § 503(a).  The authority to make 
decisions on claims for benefits is further delegated by 
38 U.S.C.A. § 512(a), and such that the authority is 
delegated to the RO's to decide questions of fact and law, 
and dissatisfied claimants have the right to have that 
decision reviewed by the BVA.  Pursuant to 38 U.S.C.A. 
§ 7104, all questions in a matter which under 38 U.S.C.A. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and final 
decisions on such appeals shall be made by the Board.  Darrow 
v. Derwinski, 2 Vet. App. 303, 304-05 (1992).  On the other 
hand, a claim for equitable relief under 38 U.S.C.A. § 503(a) 
is not a benefit determination, and is solely within the 
discretion of the Secretary.  As the Court noted in Darrow, 
by its very wording, 38 U.S.C.A. § 503(a), grants the 
Secretary authority to grant relief which is equitable in 
nature, rather than required by law.  Such equitable relief 
is only available if benefits administered by the VA have not 
been provided by reason of administrative error on the part 
of the Federal Government or any of its employees.  

Simply put, sections 503(a) and 511(a) create two separate 
and distinct forms of relief; whereas the latter contemplates 
"benefits" established by law, the former authorizes "relief" 
which is equitable and discretionary in nature.  Darrow, 
2 Vet. App. at 306.  Therefore, the Board finds that the 
appellant's claim for equitable relief, pending on the date 
of enactment of Section 113 of Public Law 106-419, did not 
constitute an available administrative remedy in connection 
with her claim for VA educational benefits.  Consequently, an 
effective date prior to January 31, 1990 for educational 
assistance under Chapter 35, Title 38, United States Code, is 
not warranted.


ORDER

An effective date prior to January 31, 1990, for Survivors 
and Dependents Educational Assistance under Chapter 35, Title 
38, United States Code, is denied.  



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


